Opinion by
Mr. Justice Sterrett:
It would be a useless expenditure of time and labor to specially notice each of the twenty specifications of error in this case. The only result would be to make more apparent what is very evident from an examination of the evidence: that there is no special merit in any of them.
Some of the assignments of error present questions which arose and have been finally disposed of on the writ of error brought by appellants to No. 84 of this term [Shebel v. Bryden, 114 Pa. 147, 4 Cent. Rep. 684, 6 Atl. 905]. The learned auditor’s findings of fact, which constitute the burden of complaint, were fully warranted by the evidence before him; and, upon the facts thus found, no other decree than that entered by the court below could have been consistently based.
Decree affirmed and appeal dismissed, at the costs of appellants.